TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00777-CV


                                  Nicolas A. Salomon, Appellant

                                                    v.

Kroenke Sports & Entertainment, LLC; Outdoor Channel Holdings, Inc.; Skycam, LLC; and
                              Cablecam, LLC, Appellees



                  FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
          NO. D-1-GN-19-002424, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant Nicolas A. Salomon has filed a motion to abate this appeal for a 90-day

period to allow time for finalization of a related proceeding in the Court of Chancery of the State of

Delaware. We grant the motion in part and abate the appeal. Appellant shall submit either a status

report concerning the status of the Delaware proceeding, a motion to reinstate the appeal, or a

motion to dismiss on or before May 4, 2020. The appeal will remain abated until further order of

this Court.

               It is so ordered on March 3, 2020.



Before Chief Justice Rose, Justices Kelly and Smith

Abated

Filed: March 3, 2020